Exhibit 10.2
 
RAMCO-GERSHENSON PROPERTIES TRUST


Restricted Share Award Agreement
Under 2012 Omnibus Long-Term Incentive Plan
For Employees


This Restricted Share Award Agreement (the “Award Agreement”), dated as of the
Grant Date set forth in Section 2 below, is entered into by and between
Ramco-Gershenson Properties Trust, a Maryland real estate investment trust (the
“Trust”) and the participant identified in Section 2 below (the “Participant”).
Capitalized terms not defined herein have the meanings ascribed to such terms in
the Ramco-Gershenson Properties Trust 2012 Omnibus Long-Term Incentive Plan, as
amended from time to time (the “Plan”).


1.           Grant of Award.  The Trust hereby grants to the Participant, the
restricted shares described in Section 2 below (the “Restricted Shares”), as of
the Grant Date.  The award of Restricted Shares (the “Award”) shall be pursuant
to and subject to all of the terms and conditions of this Award Agreement (the
“Agreement”) and the Plan, the provisions of which are incorporated herein.  A
copy of the Plan is on file in the office of the Trust.  If there is any
conflict between the provisions of this Award Agreement and the Plan, the Plan
will control.
 
2.           Specific Terms.  The Restricted Shares are subject to the following
terms:
 
Participant:
 
Grant Date:
 
Number of Restricted Shares:
     

3.           Vesting and Delivery.
 
(a)           Subject to the terms and conditions set forth herein and Section
10.6 of the Plan, the Restricted Shares shall vest in five equal installments on
each of the first, second, third, fourth and fifth anniversaries of the Grant
Date (each, a “Vesting Date”), provided Participant’s continued service with the
Trust has not terminated prior to such Vesting Date.
 
(b)           Each Restricted Share granted hereunder represents the right of
the Participant to receive, upon vesting and the satisfaction of any required
tax withholding obligation, one share of common beneficial interest, par value
$0.01, of the Trust (“Common Stock”).  Prior to vesting at the Trust’s election,
the shares of Common Stock relating to such restricted shares will either be (i)
represented in book-entry form by the transfer agent for the Common Stock, (ii)
represented by a certificate held by the Trust or such transfer agent, or (iii)
held based upon instructions provided by the Participant. Any certificate
relating to the restricted shares shall be registered in the name of the
Participant and shall bear an appropriate legend referring to the applicable
terms, conditions and restrictions.  As soon as practicable after a Vesting Date
occurs, the Trust shall either (i) deliver certificate(s) representing the
shares of Common Stock vested as of such period to the Participant or its
designee (and such certificate shall be registered in the name of the
Participant), (ii) have the appropriate number of shares of Common Stock
credited to the Participant in book-entry form, or (iii) have the shares of
Common Stock held pursuant to instructions provided by the Participant.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.           Shareholder Rights.  As of the date hereof and until the date such
restricted shares are vested, or are terminated or forfeited in accordance with
this Award Agreement, the Participant shall be entitled to all of the rights of
a holder of Common Stock as if the outstanding restricted shares were so vested,
including the right to vote and to receive dividends.
 
5.           Transfer Restrictions.  The Participant may not sell, assign,
transfer, pledge, hypothecate, mortgage or otherwise dispose of, by gift or
otherwise, or in any way encumber any of the restricted shares prior to vesting,
except as otherwise permitted by the Plan.
 
6.           Forfeitures.  Except as determined by the Compensation Committee of
the Trust’s Board of Trustees (the “Committee”) at any time, upon failure of the
Participant to be employed by the Trust or any of its affiliates for any reason,
all unvested restricted shares shall be forfeited by the Participant to the
Trust without the payment of any consideration by the Trust; provided, that
except as specified in the Plan, in the event of a Participant’s retirement,
permanent disability, other termination of employment or death, or in cases of
special circumstances, the Committee may, in its sole discretion, when it finds
that a waiver would be in the best interest of the Trust, waive in whole or in
part any or all remaining restrictions with respect to such Participant’s
restricted shares. Upon forfeiture, the Trust shall cancel, or cause the
transfer agent to cancel, the stock certificate or book-entry relating to the
unvested restricted shares.
 
7.           Tax Withholding; Section 83(b) Election.
 
(a)           Section 83(b) Election. The Participant may elect under Section
83(b) of the Internal Revenue Code of 1986, as amended (the “Code”), to be taxed
at the time the Award is acquired, rather than if and when such Award ceases to
be subject to the applicable forfeiture restrictions.  Any Section 83(b)
election must be filed with the Internal Revenue Service within thirty (30) days
of the Grant Date.  If a Section 83(b) election is made with respect to the
Award, the Participant shall, no later than one business day after filing any
such election, provide a copy of the executed election form to the Human
Resource Department and remit cash in an amount sufficient to pay all applicable
withholding taxes.  The Participant hereby acknowledges that it is the
Participant’s sole responsibility to file a timely and properly completed
election under Section 83(b) of the Code.
 
(b)           No Section 83(b) Election Made. If no Section 83(b) election is
made and if upon the Grant Date, Vesting Date or other applicable date there
shall be payable by the Trust or an Affiliate of the Trust any statutory minimum
income and/or employment tax withholding, in the Trust’s discretion, then unless
provided otherwise by the Trust, such tax withholding obligations, if any, will
be satisfied in, in the Trust’s discretion, by (i) the Trust withholding a
number of shares of Common Stock that would otherwise be vested under the Award
in an amount that the Trust determines has a Fair Market Value sufficient to
meet such tax withholding obligations, or (ii) the Trust or any Affiliate
deducting from any payments of any kind otherwise due to a Participant an amount
sufficient to meet such tax withholding obligations. In the Trust’s discretion,
it may require or permit reimbursement or payment of such tax withholding
obligations by wire transfer, certified check, additional payroll withholding or
other means acceptable to the Trust and upon such terms and conditions as the
Trust may prescribe. The Trust may also permit the Participant to tender shares
of Common Stock to the Trust subsequent to receipt of such shares in respect of
an Award, subject to compliance with any applicable laws.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(c)           Taxes.  The Participant is ultimately liable and responsible for
all taxes owed by such Participant in connection with the Award, regardless of
any action the Trust or an Affiliate takes with respect to any tax withholding
obligations that arise in connection with the Award. The Trust and its
Affiliates make no representation or undertaking regarding the treatment of any
tax withholding in connection with the grant, issuance, vesting or settlement of
the restricted shares or the subsequent sale of any of the shares of Common
Stock underlying the restricted shares that vest. The Trust and its Affiliates
do not commit and are under no obligation to structure the Award program to
reduce or eliminate the Participant’s tax liability. The Trust is permitted to
defer issuance of shares under the Plan until reimbursement or payment by the
Participant to the Trust or an Affiliate of the amount of any tax withholding
obligations.
 
8.           Rights of Participant. The Award does not confer on the Participant
any right to continue in the employ of the Trust or any of its affiliates or
interfere in any way with the right of the Trust or any of its affiliates to
determine the terms of the Participant’s employment.
 
9.           Registration. The Trust currently has an effective registration
statement on file with the Securities and Exchange Commission with respect to
the shares of Common Stock subject to this Award. The Trust intends to maintain
this registration but has no obligation to do so. If the registration ceases to
be effective, the Participant will not be able to transfer or sell shares issued
pursuant to this Award unless exemptions from registration under applicable
securities laws are available. Such exemptions from registration are very
limited and might be unavailable. The Participant agrees that any resale by him
or her of the shares of Common Stock issued pursuant to this Award will comply
in all respects with the requirements of all applicable securities laws, rules,
and regulations (including, without limitation, the provisions of the Securities
Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, and
the respective rules and regulations promulgated thereunder) and any other law,
rule or regulation applicable thereto, as such laws, rules and regulations may
be amended from time to time. The Trust will not be obligated to either issue
the shares or permit the resale of any shares if such issuance or resale would
violate any such requirements.
 
10.           Transfer of Personal Data.  The Participant authorizes, agrees and
unambiguously consents to the transmission by the Trust (or any Affiliate) of
any personal data information related to the Restricted Shares awarded under
this Agreement for legitimate business purposes (including, without limitation,
the administration of the Plan).  This authorization and consent is freely given
by the Participant.
 
11.           Effect on Other Benefits.  In no event will the value, at any
time, of the Restricted Shares or any other payment or right to payment under
this Agreement be included as compensation or earnings for purposes of any other
compensation, retirement, or benefit plan offered to employees of, or other
service providers to, the Trust or any Affiliate unless otherwise specifically
provided for in such plan.
 
12.           Compliance with Laws.  The issuance of the Restricted Shares or
unrestricted shares pursuant to this Agreement shall be subject to, and shall
comply with, any applicable requirements of any foreign and U.S. federal and
state securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law or
regulation applicable thereto. The Trust shall not be obligated to issue the
Restricted Shares or any of the shares pursuant to this Agreement if any such
issuance would violate any such requirements.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
13.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which is deemed an original and all of which constitute
one document.
 
14.           Governing Law.  This Agreement is governed by and construed in
accordance with the laws of the State of Michigan, notwithstanding conflict of
law provisions.
 


 

 
RAMCO-GERSHENSON PROPERTIES TRUST
   
Dated:  [month and date], 2012
By:        ________________________________
Name:
Title:
 





PARTICIPANT ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS RESTRICTED SHARE
AGREEMENT, NOR IN THE TRUST’S 2012 OMNIBUS LONG-TERM INCENTIVE PLAN, WHICH IS
INCORPORATED INTO THIS AGREEMENT BY REFERENCE, CONFERS ON PARTICIPANT ANY RIGHT
WITH RESPECT TO CONTINUATION AS A SERVICE PROVIDER OF THE TRUST OR ANY
AFFILIATE, NOR INTERFERES IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE TRUST’S
RIGHT TO TERMINATE PARTICIPANT’S SERVICE TO THE TRUST AT ANY TIME, WITH OR
WITHOUT CAUSE AND WITH OR WITHOUT PRIOR NOTICE.
 
By signing below, Participant acknowledges receipt of a copy of the Plan and
represents that the Participant is familiar with the terms and provisions of the
Plan.  Participant accepts this Restricted Share Award subject to all of the
terms and provisions of this Agreement.  Participant has reviewed the Plan and
this Agreement in their entirety.  Participant agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan or this Award.
 
Dated:  [month and date], 2012
By:        ________________________________
Name:
 



 
 
4